                Case 1:20-cv-02650-JMF Document 9 Filed 06/08/20 Page 1 of 1




                                   ZEICHNER ELLMAN & KRAUSE                                     LLP
                                                  1211 AVEN UE O F T HE A ME RICAS
                                                    NEW YORK, NEW YORK 10036
                                                        TEL: (212) 223-0400

YOAV M. GRIVER
  (212) 826-5338                                                                                                    WWW.ZEKLAW.COM
ygriver@zeklaw.com
                                                                     June 8, 2020

                                            Application GRANTED. The June 16th conference is adjourned sine
                                            die, and all deadlines are STAYED for 60 days. By August 8, 2020,
           BY ECF                           the parties shall file a joint letter advising the Court whether the stay
                                            should be lifted. The Clerk of Court is directed to terminate ECF No. 8.
           Honorable Jesse M. Furman
           United States District Judge for SO ORDERED.
            the Southern District of New York
           40 Centre Street, Room 2202
           New York, NY 10007                                                                  June 8, 2020

                                National Union v. Decton, Inc., 1:20-cv-02650-JMF
                                          (Request to Extend Deadlines)

           Dear Judge Furman:

                           I represent plaintiff National Union Fire Insurance Company of Pittsburgh,
           Pa. (“National Union”), but write on behalf of both National Union and defendant
           Decton, Inc. (“Decton”) seeking a short stay of the matter while the parties try to
           resolve their dispute.

                           At the present time, (i) the Court has scheduled a preliminary conference
           in the action for June 16, 2020, and (ii) Decton’s answer or other response to the
           Complaint is due July 7, 2020. Decton has explained that, due to the pandemic and
           recent events, it cannot afford to pay any judgment that may be issued against it in this
           case. National Union estimates that it will take approximately 60-days to review
           Decton’s financial condition, determine if Decton’s explanation is correct, and settle the
           matter on that basis. Accordingly, we ask that the Court move all deadlines in this matter
           to August 2020, or thereafter.

                             We appreciate the Court’s attention to this matter during these uncertain
           times.

                                                                      Respectfully submitted,

                                                                         /s/ Yoav M. Griver
                                                                      Yoav M. Griver
                                                                      Attorney for plaintiff National Union

           cc: Steven Beal, Decton CEO
               (by email)


                 N E W Y O R K | C O N N E C T IC U T | N E W J E R S E Y | W A S H I N G T O N , D . C . | T E L A V I V
